ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
David Boland, Inc.                          )      ASBCA No. 61470
                                            )
Under Contract No. W9128F-15-C-0017         )

APPEARANCES FOR THE APPELLANT:                     Denis L. Durkin, Esq.
                                                   Michael S. Vitale, Esq.
                                                    Baker & Hostetler LLP
                                                    Orlando, FL

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Stacy K. Birkel, Esq.
                                                   Amanda A. Lyon, Esq.
                                                   Thomas J. Tracy, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Omaha

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 2, 2018


                                                 J~R.SWEET
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61470, Appeal of David Boland, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals